Citation Nr: 0014073	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
allergic rhinitis.

3.  Entitlement to a rating in excess of 10 percent for 
residuals, fracture, right great toe.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in September 1999, the veteran checked the block on 
the form that indicated that he desired a hearing before a 
Member of the Board at the RO.  In May 2000, the veteran 
again indicated that he desired a hearing before a Member of 
the Board at the RO.

The veteran has not yet been afforded the opportunity for a 
hearing before a Member of the Board at the RO.  Therefore, 
this case must be remanded to schedule the requested hearing.  
38 C.F.R. § 20.703 (1999).

In view of the foregoing, this case must be REMANDED for the 
following:

The RO should afford the veteran an 
opportunity for a hearing before a Member 
of the Board at the RO in accordance with 
applicable laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




